DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The double patenting rejection in the prior Office Action has been withdrawn. The amended claims indicate a different invention than the patent and therefore would not indicate a single invention being patented again in the current application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with F. Jason Far-hadian on 6/22/2022.

The application has been amended as follows: the amended limitations of claim 1 are to be incorporated into claim 11, therefore claim 11 shall read:11.	A computer-implemented method comprising:
hosting a location-based virtual environment in which the one or more users participate;
determining geographic coordinates of the user in real world using data provided by a positioning system;
comparing the user's real world geographic coordinates to real world geographic coordinates of one or more entities having a presence in the virtual environment, the one or more entities being present in the virtual environment to promote goods or services by way of one or more offers presented in the virtual environment, the comparing generating a first result;
accessing a list of rewards associated with at least one of the offers based on the first result;
presenting to the user options for accepting or activating at least a first reward from the list of rewards, the first reward being associated with purchasing goods and services from a first entity, in response to determining the user is associated with a source of funds;
responsive to the user selecting the first reward, activating the first reward for a first time period in association with one or more goods or services offered by the first entity and displaying a count-down associated with the first time period and a location for purchasing the one or more goods or services in the virtual environment to assist the user with navigating to the location in the real world;
receiving payment transaction data from a transaction processing entity, in response to the user purchasing at least one of the one or more goods or services offered by the first entity, the payment transaction data comprising at least one of a timestamp and an identifier, the timestamp indicating a time of purchase and the identifier identifying the first entity or an offer by the first entity that was activated by the user; and
notifying the user that the user has been awarded the first reward, in response to verifying the user has purchased the offered goods or services associated with the first reward during the first time period based on the payment transaction data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a computer system as claimed configured to host a location-based virtual environment in which one or more users participate;	determine geographic coordinates of the user in real world using data provided by a positioning system;
	map the real world geographic coordinates of the user to virtualized coordinates of an avatar in the virtual environment, the avatar being associated with the user and the virtualized coordinates of the avatar in the virtual environment corresponding to the user's real world geographic coordinates;
	compare the user's real world geographic coordinates to real world geographic coordinates of one or more entities having a presence in the virtual environment, the one or more entities being present in the virtual environment to promote goods or services by way of one or more offers presented in the virtual environment, the comparing generating a first result;
	access a list of rewards associated with at least one of the offers based on the first result;
	present to the user options for accepting or activating at least a first reward from the list of rewards, the first reward being associated with purchasing goods and services from a first entity;
	responsive to the user selecting the first reward, activate the first reward for a first time period in association with one or more goods or services offered by the first entity and displaying a count-down associated with the first time period and a location for purchasing the one or more goods or services in the virtual environment to assist the user with navigating to the location in the real world;
	receive payment transaction data from a transaction processing entity, in response to the user purchasing at least one of the one or more goods or services offered by the first entity, the payment transaction data comprising at least one of a timestamp and an identifier, the timestamp indicating a time of purchase and the identifier identifying the first entity or an offer by the first entity that was activated by the user; and
	notifying the user that the user has been awarded the first reward, in response to verifying the user has purchased the offered goods or services associated with the first reward during the first time period based on the payment transaction data.	While virtual environments and real world coordinates corresponding to virtualized coordinates in the virtual environment is a concept known in the prior art, the claimed invention combines a count-down associated with a time period and a location for purchasing goods or services in the virtual environment to assist the user with navigating to the location in the real world, which is a combination of elements not seen in the prior art. Though limited time events and navigation to locations are, in and of themselves, not novel, the combination of elements in the location-based virtual environment and real world interactions along with said count-down and navigation assistance would not be taught in the prior art without impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715